Opinion issued December 15, 2016




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-15-00582-CV
                            ———————————
                 IN RE TERR’L LA’YONNE MARK, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION
      Relator, Terr’l La’Yonne Mark, filed a petition for writ of mandamus seeking

to compel the original respondent, the Honorable Brenda Mullinix, to rule on his

pending motion to transfer venue without a hearing of the underlying suit affecting

the parent-child relationship from Fort Bend to Tarrant County.1 This Court had




1
      The underlying case is In the Interest of [T.M.], a Minor Child, Cause No. 14-DCV-
      214998, pending in the 505th District Court of Fort Bend County, Texas, the
      Honorable David S. Perwin presiding.
abated this original proceeding and lifted this Court’s prior stay to allow the new

respondent, the Honorable David S. Perwin, to rule on relator’s pending motion. See

TEX. R. APP. P. 7.2(b).

       On December 2, 2016, relator filed a “Notice of Nonsuit” in this Court, which

we construe as a motion to dismiss. See TEX. R. APP. P. 42.1(a)(1). Relator explains

that the parties have settled the transfer issue in the trial court, the sole subject of this

petition, which renders this case moot. Although there is no certificate of conference

with relator’s motion, it contains a certificate of service on counsel for the real parties

in interest and has been on file with this Court for more than ten days with no

response. See TEX. R. APP. P. 10.1(a)(5), 10.3(a)(2).

       Accordingly, we withdraw the abatement order, issued on November 8,

2016, reinstate this case, construe relator’s notice of nonsuit as a motion to dismiss,

grant the motion, and dismiss the petition for writ of mandamus as moot.

                                     PER CURIAM
Panel consists of Justices Keyes, Higley, and Lloyd.




                                             2